Filed 10/29/21 Pini v. Pickett CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Trinity)
                                                            ----


    FIRENZA PINI,                                                                              C090660

                    Plaintiff and Appellant,                                       (Super. Ct. No. 19CV043)

           v.

    KENNETH WAYNE PICKETT et al.,

                    Defendants and Respondents.



         Plaintiff Firenza Pini challenges the trial court’s granting of an anti-SLAPP
motion brought by defendants Kenneth Pickett, Deidre Pickett, and Linda Dunham
(collectively defendants).1 Pini also challenges the trial court’s award of attorney fees



1     “Anti-SLAPP” refers to the procedural vehicle provided by Code of Civil
Procedure section 425.16 (section 425.16) to strike legal actions intended as a “strategic
lawsuit against public participation.” (Equilon Enterprises v. Consumer Cause, Inc.
(2002) 29 Cal.4th 53, 57.)

        Pini’s opening brief purports to appeal on her own behalf as well as on behalf of
coplaintiff Diane Richards. We refer to Pini and Richards collectively as plaintiffs. The
notice of appeal indicates that only Pini gave notice that she intended to challenge the
trial court’s order.

                                                             1
and costs to defendants. Pini’s exact arguments on appeal are difficult to discern because
her statement of issues does not match her argument headings, which in turn seem to
encompass more contentions than signaled in the headings.
       As best we can discern, Pini contends (1) the anti-SLAPP order must be reversed
because defendants did not show that her complaint sought to chill protected activity,
namely defendants’ rights of free speech, (2) the anti-SLAPP statute is unconstitutional
on its face because it violates separation of powers, due process, equal protection, and the
right to a jury trial and is void for vagueness, (3) the anti-SLAPP statute is
unconstitutional as applied in this case because it deprived Pini of a jury trial, (4) the
erroneous exclusion of evidence violated her right to a fair trial, and (5) the trial court
abused its discretion in awarding attorney fees and costs to defendants.
       Even promising legal issues on appeal can be foreclosed from appellate review
due to an inadequate record. In this case, we have been given a very sparse record that
precludes review of all contentions requiring evidentiary support. As to the issues of
pure law, we are not persuaded by Pini that the anti-SLAPP statute is unconstitutional on
its face or that any of her constitutional rights were violated in this case. Accordingly, we
affirm the order granting the anti-SLAPP motion and awarding attorney fees and costs to
defendants.
                     FACTUAL AND PROCEDURAL HISTORY
       In April 2019, plaintiffs filed a complaint against defendants in which they
asserted 11 causes of action arising out of allegations that defendants harmed or killed
plaintiffs’ livestock and dogs, damaged plaintiffs’ real property, assaulted plaintiffs, and
engaged in the infliction of emotional distress. Defendants responded by filing a
demurrer and an anti-SLAPP motion.
       The trial court held a hearing and granted the anti-SLAPP motion. As a
consequence of granting of the anti-SLAPP motion, the trial court determined that it did
not need to also consider defendants’ demurrer. Even so, the trial court indicated its view

                                               2
that the demurrer was meritorious as well. As part of the order on the anti-SLAPP
motion, the trial court ordered plaintiffs to pay $3,500 in attorney fees and costs to
defendants. From the order granting the anti-SLAPP motion, Pini has timely filed a
notice of appeal.
                       ANTI-SLAPP MOTIONS (Section 425.16)
       Section 425.16 provides, in pertinent part, that “[a] cause of action against a
person arising from any act of that person in furtherance of the person’s right of petition
or free speech under the United States Constitution or the California Constitution in
connection with a public issue shall be subject to a special motion to strike, unless the
court determines that the plaintiff has established that there is a probability that the
plaintiff will prevail on the claim.” (§ 425.16, subd. (b)(1).) Regarding section 425.16,
the California Supreme Court has explained that “ ‘section 425.16 sets out a procedure
for striking complaints in harassing lawsuits that are commonly known as SLAPP suits
. . . , which are brought to challenge the exercise of constitutionally protected free speech
rights.’ (Kibler v. Northern Inyo County Local Hospital Dist. (2006) 39 Cal.4th 192,
196.) A cause of action arising from a person’s act in furtherance of the ‘right of petition
or free speech under the United States Constitution or the California Constitution in
connection with a public issue shall be subject to a special motion to strike, unless the
court determines that the plaintiff has established that there is a probability’ that the claim
will prevail. (Code Civ. Proc., § 425.16, subd. (b)(1).) ‘The anti-SLAPP statute does not
insulate defendants from any liability for claims arising from the protected rights of
petition or speech. It only provides a procedure for weeding out, at an early stage,
meritless claims arising from protected activity.’ ” (Monster Energy Co. v. Schechter
(2019) 7 Cal.5th 781, 788 (Monster Energy).)
       When presented with an anti-SLAPP motion, a trial court must engage in a two-
step analysis. First, the trial court considers whether a defendant has established that the
gravamen of the complaint challenges activity protected by section 425.16. (Monster

                                               3
Energy, supra, 7 Cal.5th at p. 788.) If the defendant establishes that the complaint relates
to protected activity, the second step requires the trial court to consider whether the
plaintiff can satisfy the burden of showing that there is a probability of success on the
merits of the causes of action in the complaint. (Ibid.)
       The California Supreme Court has described “ ‘this second step as a “summary-
judgment-like procedure.” [Citation.] The court does not weigh evidence or resolve
conflicting factual claims. Its inquiry is limited to whether the plaintiff has stated a
legally sufficient claim and made a prima facie factual showing sufficient to sustain a
favorable judgment. It accepts the plaintiff’s evidence as true, and evaluates the
defendant’s showing only to determine if it defeats the plaintiff’s claim as a matter of
law. [Citation.] “[C]laims with the requisite minimal merit may proceed.” ’ (Baral [v.
Schnitt (2016)] 1 Cal.5th [376,] 384-385, fn. omitted.) . . . As to the second step, a
plaintiff seeking to demonstrate the merit of the claim ‘may not rely solely on its
complaint, even if verified; instead, its proof must be made upon competent admissible
evidence.’ ” (Monster Energy, supra, 7 Cal.5th at p. 788, quoting San Diegans for Open
Government v. San Diego State University Research Foundation (2017) 13 Cal.App.5th
76, 95.) We apply the independent standard of review to the trial court’s ruling on the
anti-SLAPP motion. (Flatley v. Mauro (2006) 39 Cal.4th 299, 325.)
                                       DISCUSSION

                                             I
                                     Protected Activity
       Pini contends the trial court erroneously granted the anti-SLAPP motion because
defendants did not show that her complaint sought to chill protected activity. The state of
the appellate record forecloses effective review of this claim.




                                              4
                                         A.
                           Anti-SLAPP Motion and Opposition
       In support of their anti-SLAPP motion, defendants argued that “this entire lawsuit
arises from defendants’ exercise of free speech.” Defendants’ motion explained that they
“made complaints to law enforcement regarding Plaintiffs’ animals trespassing on
November 29, 2018 (goats), March 1, 2019 (dogs - attacking Defendants’ dog), March
22, 2019 (dogs - attacking Defendants’ dog), and on March 27, 2019 due to Plaintiffs’
agent blocking access to their property. This resulted in animal control and law
enforcement contacting Plaintiffs, which precipitated the lawsuit at hand. Each of these
complaints directly led to the causes of action pled in the Complaint.”
       As to the second prong of the anti-SLAPP analysis, defendants stated that “[w]hile
the Complaint is protracted, it lacks in actual facts.” Defendants asserted that the
allegations in the complaint were “absurd,” “lack specific allegations,” and constituted
nothing other than an exchange of words and that the claims of emotional distress lacked
any allegations of outrageous conduct.
       Plaintiffs responded with a memorandum of points and authorities, but they
submitted no declarations or evidence in support of their argument. Plaintiffs argued that
damage to livestock and property was not protected speech. Even though plaintiffs
submitted no evidence in support of their opposition, they nonetheless “specifically
allege[d] that . . . [¶] [t]hreats of violence and consequent terrorism and destruction of
property are not ‘protected speech.’ The question is a matter of whether the Facebook
internet post given its inflammatory, false and its intent to foment violence is protected
speech and Plaintiffs claim that most people would say it is not reasonable protected
speech. Plaintiffs take the position that the posting is an attack by one private citizen on
another whose character is not changed despite its presence on a public medium, and that
the posting did not serve the sort of ‘public purpose’ encompassed by the statute.”
Plaintiffs also opposed the demurrer.


                                              5
           In their reply to the opposition to the anti-SLAPP motion, defendants argued that
their reporting of plaintiffs’ animal trespassing to animal control and law enforcement
“precipitated the lawsuit at hand. Each of these complaints directly led to the causes of
action pled in the Complaint.” Defendants further argued that “Plaintiffs further argue
both in this opposition and in their opposition to the demurrer that this Complaint is in
response to Defendant Linda Dunham’s participation in a political discussion on
Facebook, concerning the operation of a public school district . . . . Plaintiffs expressly
seek to silence Ms. Dunham’s public participation in this discussion by their Complaint
. . . .”
           In granting the anti-SLAPP motion, the trial court noted that most of plaintiffs’
arguments did not relate at all to section 425.16. As to the last section of plaintiffs’
opposition, the trial court acknowledged that it “does use words which fit with anti-
SLAPP motions (‘freedom of speech’, ‘public purpose’, etc.). But the response is
considerably short on law and includes factual argument in an unverified format.” Thus,
the trial court pointed out that plaintiffs’ “entire response provides no law on anti-SLAPP
motions and provides no facts in opposition to the clear facts provided by Defendants in
the documents accompanying their motion.” (Italics added.)
           As to the first prong of the anti-SLAPP analysis, the trial court concluded that it
“could guess that in this case there are private rights not subject to the anti-SLAPP
statutes. Guessing is not authorized by the law. There is much discussion in cases as to
exactly what kind of action is or is not anti-SLAPP material. Given the materials before
it, this court notes that the fact that there may be a legal wrong asserted by Defendants (or
by Plaintiffs) does not move the matter out of anti-SLAPP consideration. [(Birkner v.
Lam (2007) 156 Cal.App.4th 275.)]”
           As to the second prong of the analysis, the trial court found “that, unfortunately for
Plaintiffs, the Defendants are correct in their assertion that all Plaintiffs have done in their
response is to argue ‘in stream of conscience fashion’ that somehow there could be facts

                                                 6
which might support their position. That is not, under any standard, adequate to support
their complaint against an anti-SLAPP motion. In addition to other flaws and
insufficiencies, their complaint is not verified and there are no declarations in
opposition.”
                                             B.
                              Arising Out of Protected Activity
       Defendants bear the initial burden of proof in showing that an action arises out of
constitutionally protected activity. Thus, “it is the defendant’s burden in an anti-SLAPP
motion to initially show the suit is within the class of suits subject to a motion to strike
under section 425.16.” (Martinez v. Metabolife Internat., Inc. (2003) 113 Cal.App.4th
181, 186, citing Navellier v. Sletten (2002) 29 Cal.4th 82, 89.) In examining the
complaint to ascertain whether it seeks to chill protected activity, “ ‘ “we disregard the
labeling of the claim [citation] and instead ‘examine the principal thrust or gravamen of a
plaintiff’s cause of action . . .’ . . . . We assess the principal thrust by identifying ‘[t]he
allegedly wrongful and injury-producing conduct . . . that provides the foundation for the
claim.’ [Citation.] If the core injury-producing conduct upon which the plaintiff’s claim
is premised does not rest on protected speech or petitioning activity, collateral or
incidental allusions to protected activity will not trigger application of the anti-SLAPP
statute. [Citation.]” [Citation].’ (Tuszynska [v. Cunningham (2011)] 199 Cal.App.4th
[257,] 267.) ‘[T]he critical point is whether the plaintiff’s cause of action itself was
based on an act in furtherance of the defendant’s right of petition or free speech.’ (City of
Cotati v. Cashman (2002) 29 Cal.4th 69, 78, italics omitted.) [¶] When evaluating
whether the defendant has carried its burden under the first prong of the anti-SLAPP
statute, ‘courts must be careful to distinguish allegations of conduct on which liability is
to be based from allegations of motives for such conduct. “[C]auses of action do not
arise from motives; they arise from acts.” [Citation.]’ (People ex rel. Fire Ins. Exchange
v. Anapol (2012) 211 Cal.App.4th 809, 823 (Anapol).) ‘ “The court reviews the parties’


                                                7
pleadings, declarations and other supporting documents to determine what conduct is
actually being challenged, not to determine whether the conduct is actionable.”
[Citation.]’ (Id. at p. 822.)” (Hunter v. CBS Broadcasting Inc. (2013) 221 Cal.App.4th
1510, 1520.)
       Here, defendants argued that the complaint was brought against them for their
reporting of plaintiffs’ acts to law enforcement. Making reports to the police is activity
protected under section 425.16. “The law is that communications to the police are within
SLAPP. (Walker v. Kiousis (2001) 93 Cal.App.4th 1432, 1439 [complaint to police is
‘made in connection with an official proceeding authorized by law’]; Chabak v. Monroy
(2007) 154 Cal.App.4th 1502, 1511 [in action by physical therapist against client alleging
false report of child abuse, client’s ‘statements to the police clearly arose from protected
activity . . .’]; see generally ComputerXpress, Inc. v. Jackson (2001) 93 Cal.App.4th 993,
1009 [filing complaint with a government agency constitutes a ‘statement before an
official proceeding’ within § 425.16, subd. (e)(1)]; Lee v. Fick (2005) 135 Cal.App.4th
89, 97 [complaint to the government is itself ‘part of the official proceedings’].)”
(Comstock v. Aber (2012) 212 Cal.App.4th 931, 941-942.)
                                         C.
                 Lack of Adequate Appellate Record Precludes Review
       On appeal, “[t]he appellant must affirmatively demonstrate error by an adequate
record. In the absence of a contrary showing in the record, all presumptions in favor of
the trial court’s action will be made by the appellate court. ‘If any matters could have
been presented to the court below which would have authorized the order complained of,
it will be presumed that such matters were presented.’ [Citations.]” (Bennett v. McCall
(1993) 19 Cal.App.4th 122, 127 (Bennett), quoting Buckhart v. San Francisco Residential
Rent etc., Bd. (1988) 197 Cal.App.3d 1032, 1036.) In short, “[i]njury is not presumed
from error, but injury must appear affirmatively upon the court’s examination of the
entire record.” (In re Marriage of McLaughlin (2000) 82 Cal.App.4th 327, 337.)


                                              8
       Here, trial court’s order indicates that defendants submitted declarations from
Aaron Moore and Kenneth Pickett. The trial court recounted that Pickett’s declaration
described how Richards “retaliated with false claims for which there are no supporting
facts,” and hired a “ ‘common law attorney’ ” to take actions against defendants after
they reported problems with plaintiffs to the police. In support of Pickett’s declaration,
defendants submitted five police reports. Defendants also submitted evidence showing
that plaintiffs “continue[d] their harassment” until “less than a week before the complaint
herein was filed.” Thus, defendants submitted declarations and documentary evidence
that seems to have shown the present action represented continued harassment that arose
out of defendants’ reports about plaintiffs to the police. Pini, however, has included none
of this evidence in the appellate record even though it was relied upon by the trial court in
ruling on the anti-SLAPP motion. For lack of an adequate record to review the trial
court’s findings regarding the first prong of the anti-SLAPP analysis, we deem Pini’s
arguments on this issue to be forfeited. (Bennett, supra, 19 Cal.App.4th at p. 127.)
                                             II
                       Constitutionality of the Anti-SLAPP Statute
       Pini argues that the anti-SLAPP statute is unconstitutional on its face because it
violates separation of powers, equal protection, due process, rights of access to courts, the
right to a jury trial, and is void for vagueness.
                                             A.
                                    Separation of Powers
       Pini observes that, “[u]nder Constitutional Law the distribution of governmental
powers between branches of government and judicial has its limits.” Although she
several times asserts that section 425.16 violates separation of powers, she never
develops the argument. The opening brief offers no insight into why Pini believes that
the anti-SLAPP statute violates separation of powers. “ ‘ “In order to demonstrate error,
an appellant must supply the reviewing court with some cogent argument supported by



                                               9
legal analysis and citation to the record.” ’ (United Grand Corp. [v. Malibu Hillbillies,
LLC (2019)] 36 Cal.App.5th [142,] 153.) We are not required to develop appellants’
arguments for them. (Ibid.) ‘We may and do “disregard conclusory arguments that are
not supported by pertinent legal authority or fail to disclose the reasoning by which the
appellant reached the conclusions he wants us to adopt.” ’ (Ibid.)” (Los Angeles Unified
School Dist. v. Torres Construction Corp. (2020) 57 Cal.App.5th 480, 497-498 (Los
Angeles Unified).) We conclude Pini’s assertion that section 425.16 violates separation
of powers is deemed forfeited.
                                           B.
                                     Equal Protection
       Pini asserts that section 425.16 violates constitutional equal protection guarantees
because “it carves out different categories of persons.” Pini, however, does not delineate
the groups of persons to which her argument pertains. She also does not explain how
these groups suffer disparate treatment or how that treatment might violate constitutional
guarantees of equal protection. The argument is undeveloped and therefore forfeited.
(Los Angeles Unified, supra, 57 Cal.App.5th at pp. 497-498.)
                                           C.
                                       Due Process
       Pini asserts that section 425.16 violates the right to procedural due process on its
face because the statute prevents a litigant from completing discovery.2 She offers no
support for the proposition that procedural due process encompasses a right to discovery.
We are not persuaded for two reasons. First, the anti-SLAPP statute does allow for
discovery on a showing of good cause. (1-800 Contacts, Inc. v. Steinberg (2003) 107
Cal.App.4th 568, 593.) Second, “[w]here properly applied, [the limitation on discovery




2     We ignore Pini’s due process argument insofar as it relates to defendants’
demurrer because this appeal challenges only an order granting an anti-SLAPP motion.

                                             10
under] section 425.16, subdivision (g) does not infringe due process.” (Id. at p. 593,
fn. 18.) Accordingly, we reject the argument.
                                          D.
                 Facial Challenge to Denial of the Right to a Jury Trial
       Pini argues that the anti-SLAPP statute on its face violates the right to a jury trial.
Pini seems to argue that section 425.16 denies litigants their right to a jury trial because it
allows for dismissal of an action prior to submission of the issues to a jury. The
California Supreme Court has rejected the proposition that the anti-SLAPP statute bars
valid claims from being properly adjudicated. (Jarrow Formulas, Inc. v. LaMarche
(2003) 31 Cal.4th 728, 738.) In Jarrow, the Supreme Court explained that section 425.15
does not hinder any action when “ ‘a “ ‘complaint is both legally sufficient and supported
by a sufficient prima facie showing of facts to sustain a favorable judgment if the
evidence submitted by the plaintiff is credited.’ ” ’ ” (Jarrow, at p. 738.) Thus, the anti-
SLAPP statute does not, on its face, infringe on the right to a jury trial.
                                            E.
                                         Vagueness
       Pini claims that section 425.16 is constitutionally vague because it gives the trial
court discretion to determine whether a plaintiff has established a probability of success
on the merits. She suggests that a person of ordinary intelligence cannot know what is
prohibited by section 425.16. The claim lacks merit.
       Generally, an appellant in a civil case bears a heavy burden in establishing a
constitutionally based vagueness challenge to a nonpenal statute. “ ‘The underlying
concern of a vagueness challenge “is the core due process requirement of adequate
notice.” [Citation.]’ (Amaral v. Cintas Corp. No. 2 (2008) 163 Cal.App.4th 1157, 1180.)
‘Statutes or ordinances that are not clear as to the regulated conduct are void for three
reasons: (1) to avoid punishing people for behavior that they could not have known was
illegal; (2) to avoid subjective enforcement of the laws based on arbitrary and



                                              11
discriminatory enforcement by government officers; and (3) to avoid any chilling effect
on the exercise of First Amendment freedoms. [Citation.]’ (Concerned Dog Owners of
California v. City of Los Angeles (2011) 194 Cal.App.4th 1219, 1231.) Here, because the
initiatives are not penal and do not restrict speech, vagueness review is at its lowest ebb,
assuming it applies at all. (See Duffy v. State Bd. of Equalization (1984) 152 Cal.App.3d
1156, 1171-1172 [questioning whether vagueness review even applies to nonpenal,
nonspeech-related statutes].)” (Mission Springs Water Dist. v. Verjil (2013) 218
Cal.App.4th 892, 914-915, italics omitted.)
       Here, Pini claims that section 425.16 – which is intended to prevent the chilling of
First Amendment rights – itself chills First Amendment rights. (Monster Energy, supra,
7 Cal.5th at p. 788.) We reject the assertion in light of the two-step analysis required of
courts in applying the anti-SLAPP statute. The first prong applies a clear test: whether
the complaint arises out of the exercise of First Amendment rights. (Monster Energy, at
p. 788.) The second prong applies an equally clear test: whether a nonmovant can
demonstrate a probability of prevailing on the merits. (Ibid.) Pini’s assertion of
vagueness does not open the meaning of section 425.16 to doubt.3
                                          F.
             As-applied Challenge to the Denial of the Right to a Jury Trial
       Pini several times asserts the denial of the right to a jury trial in this case.
However, her assertions are unaccompanied by a single citation to the appellate record
where it might show the denial of her jury trial right. For lack of citation to the record,
we deem her argument to be forfeited. (Cal. Rules of Court, rule 8.204(a)(1)(C); Miller
v. Superior Court (2002) 101 Cal.App.4th 728, 743 [failure to cite to the record forfeits
the claim of error].)



3    To the extent that Pini intends to launch an as-applied constitutional challenge, her
argument is deemed forfeited for failure to include an adequate record on appeal.

                                               12
                                            III
                                   Exclusion of Evidence
       Pini asserts the trial court erroneously excluded evidence. Pini does not identify
the evidence to which her argument corresponds. In any event, the assertions are deemed
forfeited for failure to cite to the appellate record. (People v. Miller, supra, 101
Cal.App.4th at p. 743.)
                                            IV
                             Award of Attorney Fees and Costs
       Pini argues that the trial court abused its discretion in ordering her to pay attorney
costs and fees. In so arguing, Pini properly acknowledges that the anti-SLAPP statute
makes an award of attorney fees and costs to the prevailing party mandatory. She does
not appear to challenge the amount of the fees and costs awarded. Instead, she asserts
that the trial court did not properly protect her rights – including the right of a jury trial –
in making the award. This argument is undeveloped and lacks legal authority in support.
Accordingly, the argument is deemed forfeited. (Hernandez v. First Student, Inc. (2019)
37 Cal.App.5th 270, 277 [assertion presented without reasoned argument or legal
authority deemed forfeited].)




                                               13
                                    DISPOSITION
      The order granting the anti-SLAPP motion brought under section 425.16 is
affirmed. Defendants shall recover their costs on appeal. (Cal. Rules of Court, rule
8.278(a)(1) & (2).)



                                                 /s/
                                                HOCH, J.

We concur:


 /s/
ROBIE, Acting P. J.



 /s/
RENNER, J.




                                           14